Detailed Action
Continued Examination Under 37 CFR 1.114
A request for continued examination (“RCE”) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 30, 2021 has been entered.

Acknowledgements
The present application is being examined under the pre-AIA  first to invent provisions. 
This office action is in response to the RCE noted above. 
Claims 2-14 & 21-27 are pending.
Claims 2-14 & 21-27 have been examined.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970);and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b). Effective January 1, 1994, a 

Claim 2 is rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claim 12 of US 8554689 B2 to Mardikar et al (“Patent Document”).  

Although the conflicting claims are not identical, they are not patentably distinct from each other. Claim 12 of the Patent Document recites all the limitations of claim 2 of the instant application; however, claim 1 of the Patent Document differs since it further recites additional claim limitations including: “and the application program being operable when invoked by the user to prompt the user to input the biometric trait into the device, request verification of the biometric trait and authentication of the financial transaction from the first SE”

However, it would have been obvious to a person of ordinary skill in the art to modify claim 12 of the Patent Document by removing the additional limitations noted above , resulting generally in the claims of the present application, since the claims of the present application and the claim recited in the Patent Document actually perform a similar function.  It is well settled that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before.  In re Karison, 136 USPQ 184 (CCPA 1963).  Also note Ex parte Rainu, 168 USPQ 375 (Bd. App. 1969).  Thus, omission of a reference element whose function is not needed would be obvious to one of ordinary skill in the art.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-14 & 21-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 

Claim 2, for example, recites:
“generating a secure payment message….” (First Secure Message”). 
“encrypting the secure payment message….” (Second Secure Message”). 
“transmitting the secure payment message from the second secure element…., receiving the secure payment message…, transmitting the secure payment message with the financial transaction….” (Third Secure Messages”). 
It would be unclear to a person of ordinary skill in the art whether the Third Secure Messages refers to the First Secure Message or the Second Secure Message. Appropriate correction is required.   

Claim 2, for example, recites: “encrypting….using a random key….” (First Key”). 
Claim 3, for example, recites: “…a security  key….” (Second key Key”).  
It would be unclear to a person of ordinary skill in the art whether the Second Key is the First Key or a different key. Appropriate correction is required.  

Claims 11 & 13, for example, recites: “…a crypto  key….” (Third Key”).   
It would be unclear to a person of ordinary skill in the art whether the Third Key is the First Key or a different key. Appropriate correction is required.  

	
Response to Arguments
Applicant’s arguments have been considered but are persuasive. 

Double Patenting Rejection
In the absence of an approved terminal disclaimer, the double patenting  rejection is maintained. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is cited in the Notice of References Cited (form PTO-892). 
WO 2009138848 A2 discloses a mobile commerce system and components thereof are provided in which multiple wireless mobile communications devices (mobile devices) (1) each has a unique electronic identification and processing circuit (2) capable of encrypting data utilizing an encryption key and a first software application providing connectivity to commercial webpage servers (4) for purposes that include the conduct of selected transactions involving a payment for goods or services. Each mobile device is independently enabled to conduct financial transactions in real time by communication with a financial institution. Each mobile device further has a second software application termed mobile payment application adapted to interact with the first application to receive data as to a payment required to conclude a transaction conducted by way of a commercial webpage server. The mobile payment application initiates an instruction to the financial institution to make a payment to a payee designated by way of such data wherein the instruction is encrypted utilizing the unique electronic identification and processing circuit.  

US 20020194499 Al  discloses [0065] If the number of allowed failed PIN or biometric result entry attempts has been exceeded, the authentication process is ended 419. If the entered PIN or biometric result matches the PSD internal value, an authentication response 409 is generated and sent 415 to the challenging server either using the same communications pathway in which the challenge was received or in an alternative embodiment of the invention, the authentication response is displayed on a screen included with the portable device, viewed by the end user, and manually entered into the protected computer system as a password [0066] Referring again to FIG. 4A, the authentication response generated by the PSD is sent from the portable device and received 410 by the challenging server. Using the shared security mechanism, the challenging server generates an expected response 412 and compared 414 with the received response 410. if the responses 416 are equal, access is granted 420 to the computer system. If the responses are not equal the attempted login session is terminated 418.

Andersson et al US 20050182710 A1) discloses:
The invention relates to processing an electronic payment cheque that relates to a transfer of an amount of money from an account of a first user in a first banking institute to an account of a second user in a second banking institute, which processing includes generating digital signatures by means of asymmetric encryption. The method comprises the following steps:.cndot.in a first SIM card, creating an electronic payment cheque and signing the electronic payment cheque with a first signature;.cndot.transmitting the signed electronic payment cheque to a second SIM card in a second mobile equipment of the second user;.cndot.in the second SIM card, additionally signing the electronic payment cheque with a second signature;.cndot.transmitting the thus signed electronic payment cheque to subsequently initiate a deposit of the amount of money in the electronic payment cheque into the account of the second user. 

Bas Bayod et al (US 20080091614) discloses:
A method to carry out safe transactions using programmable mobile telephones. The use of programmable handsets--for example with Java technology--, to which an application is downloaded (e.g. Java application) allows people to carry out safe transactions. The application allows the buyer/seller to carry out the transaction, including the verification, with just one connection. The data that was sent is then encrypted and transmitted via GPRS or any other data transmission protocol, to a transactions server, where the transactions are verified and authorised. The security of the process is provided mainly by the use of up to five non related identification elements, including an access key unique for each user, stored in the mobile handset. 

LaPorta ET AL (US 5918158 A) discloses:

  Referring now to FIG. 9 there is illustrated one example of a messaging device that can be used with the present invention. It is illustrated as a dedicated, stand alone two-way pager 11. In this example, the messaging device 11 generates, receives and displays messages to the subscriber user. The design of the messaging devices must take into account important hardware limitations, such as the need for minimum power consumption. As illustrated, the messaging device 11 should be business card size to provide the portability required of "any time, anywhere" service. The power consumption should be minimum, requiring infrequent battery change.


Moshir (US 20090265552 A1) discloses generating a random key (encryption/AES key) before receiving a request for processing a transaction for a client device (phone)  (¶¶ [0046], [0038], [0044], [0052]); encrypting the random key using a public certificate (module 201 public key)  of the client device (¶ [0046]);sending the random key to the client device for storage in a crypto secure element (secure storage 64) (¶¶ [0041], [0046], [0053]), wherein: the client device is registered with the TSM  (Gateway 115) only through the crypto secure element, (e.g. registering phone using the phone number/secure identification code stored in  secure storage 64 (or SIM) and associated with module 201) (¶¶ [0041], [0044], [0045]), exclusive of an app secure element that is separate from the crypto secure element (e.g. different storage sectors/areas) (¶¶ [0041], [0044], [0045]),the security key and data associated with a payment instrument (credit/account information) are excluded from the app secure element, wherein registering the client device with the TSM for authentication includes registering and storing an authentication data, and the stored authentication data is excluded from the app secure element (e.g. registering phone using the phone number/secure identification code stored in  secure storage 64 (or SIM) and associated with module 201) (¶¶ [0041], [0044], [0045]);and the data associated with the payment instrument comprises data associated with a bank, a credit card, a public transport company and/or a loyalty program (¶¶ [0057], [0084], [0110]), and securely uploading a payment application (e.g. module 201) to the app secure element of the client device from the TSM server, wherein the app secure element is programmed to download the payment application in response to determining that the payment application is signed by the TSM (e.g. via push step 606) (¶ [0068]), and 
after uploading the payment application to the app secure element, receiving an encrypted SMS message comprising a payment certificate and an address (phone no. ) of a service provider (SP) (e.g. another user) (¶ [0070]), wherein the SMS message from the client device is encrypted in accordance with the random key (e.g. first encryption key) (¶¶ [0052] [0075]); decrypting the SMS message using the random key and determining the address of the SP (¶¶ [0052] [0075]); 
re-encrypting the SMS message using a second stored key (e.g. second encryption key) corresponding to the SP (¶¶ [0052] [0075]); and forwarding the re-encrypted SMS message to the SP (¶¶ [0052] [0075]),


Any inquiry concerning this communication or earlier communications from the Examiner should be directed to MAMON OBEID whose telephone number is (571)270-1813.  The Examiner can normally be reached on 8 AM- 5 PM.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, John W. Hayes can be reached on 5712726708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MAMON OBEID/Primary Examiner, Art Unit 3685